This case was decided in the first instance on the principle that in garnishment cases the plaintiff stands in the defendant's shoes and acquired the defendant's rights only. Rood on Garnishment 174 and cases cited; Waples on Attachment and Garnishment 257; Drake on Attachments, par. 462. The garnishee's liability to the defendant is the measure of his liability to the garnishing creditor and can never be for any greater. Jones v. Langhorne, 19 Colo. 206, 34 Pac. Rep. 997. *Page 677 
Under the terms of the proven agreement by which the funds in question in this case were placed in the garnishee's hands, the garnishee was under no duty to withdraw the deposited money and tender it into court merely because of the garnishment writ served on him, nor was the act of garnishee in leaving the money on deposit in the bank where it was being held undisturbed at the time the garnishment writ was executed, such a dealing with that undisturbed fund as to impress on the garnishee any greater liability for its loss on account of the bank's failure, than could have been asserted against the garnishee by the original defendant had the garnishment suit never been instituted. To hold otherwise would make the garnishee a guarantor of the bank's solvency in favor of the judgment plaintiff, whereas no such guaranty would have enured to the benefit of the judgment defendant had he himself brought a suit against the garnishee for the same matter and sought a recovery of the same fund in his own right.
The argument of the respondent proceeds on the assumption that the effect of service of a writ of garnishment creates in and of itself an absolute and unconditional liability on the garnishee's part in favor of the defendant's garnishing creditor. The assumption relied on is erroneous when carried to the extent of violating that settled principle of garnishment law which is to the effect that by the service of a writ of garnishment the garnishee can be held to no higher degree of liability on his obligation to the original defendant than the liability which would attach to him for the same thing in a suit brought against him by such original defendant in a direct action.
Rehearing denied.
DAVIS, C. J., and ELLIS and TERRELL, J. J., concur.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur in the opinion and judgment. *Page 678